Mr. Justice Bean
delivered the following dissenting opinion.
The present case differs from that of Cook v. City of Albina, 20 Or. 190 (25 Pac. 386). In the latter the appellant was given an opportunity in this court to perfect his appeal, which he failed to do. For that reason, coupled with the fact that the transcript was prematurely filed, the cause was dismissed. According to the majority opinion, the transcript on appeal in the case at bar was in the hands of the clerk at the time for filing the same, and I see no good reason for denying a hearing on that ground alone.
Section 550, subdivision 4, L. O. L., provides in part:
“When a party in good faith gives due notice as hereinabove provided of an appeal from a judgment, order, or decree, and thereafter omits, through mistake, to do any other act (including the filing of an undertaking as provided in this section) necessary to perfect the appeal or to stay proceedings, the court or judge thereof, or the appellate court, may permit an amendment or performance of such act on such terms as may be just. ’ ’
This statute furnishes an ample remedy if the attempt to file an undertaking herein is ignored.